Citation Nr: 0939051	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-30 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for post operative residuals, anterior cruciate 
ligament ("ACL") reconstruction, left knee.

2.  Entitlement to service connection for right knee 
arthritis, claimed as secondary to service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to September 
1974, with subsequent service in the Kentucky Army National 
Guard.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a November 2000 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Louisville, Kentucky, which granted the Veteran's 
request for an increased evaluation for post operative 
residuals, ACL reconstruction, left knee, with an assigned 
rating of 20 percent, and denied his request for service 
connection for right knee arthritis, claimed as secondary to 
service-connected left knee disability.


FINDINGS OF FACT

1.  The Veteran's post operative residuals of left knee ACL 
reconstruction are manifested by pain, weakness, flexion 
limited to no more than 110 degrees and extension limited to 
no more than 5 degrees, without grinding, instability, giving 
way, patellar or meniscus abnormality, and no additional loss 
of motion on repetitive use. 

2.  The competent evidence of record demonstrates that the 
Veteran does not currently have a right knee disability 
caused or aggravated by his service-connected left knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent disabling for post operative residuals of left knee 
ACL reconstruction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2009).

2.  Arthritis of the right knee was not incurred in, or 
aggravated by active military service, and is not proximately 
due to, or the result of, any service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307(a)(3), 3.309, 
3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims (the "Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated May 2006.  
The RO informed the appellant of the types of evidence needed 
in order to substantiate his claim for service connection on 
both a direct and secondary basis; the division of 
responsibility between the appellant and VA for obtaining the 
required evidence; and that it was ultimately his 
responsibility to see that VA received the necessary 
evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

Additionally, the Board notes that the Veteran's claim for 
service connection for post operative residuals of left knee 
ACL reconstruction had been previously established, and the 
current appeal arose from a claim for an increased rating.  
The May 2006 letter, however, advised the Veteran that he 
should provide evidence showing that his left knee disability 
had increased in severity.  The letter provided notice of the 
types of evidence, both lay and medical, that could be 
submitted in support of a claim for an increased rating, and 
advised the Veteran of how VA would assist him in obtaining 
evidence.

The Board also notes that the May 2006 letter advised the 
Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service record information, post-
service private and VA Medical Center ("VAMC") treatment 
records, and VA examination reports dated September 2000 and 
June 2006.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Veteran 
has not referenced any outstanding, available records that he 
wanted VA to obtain or that he felt were relevant to the 
claims that have not already been obtained and added to the 
claims folder.

As noted, the Veteran was most recently afforded a joint 
examination in June 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disability since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  
Additionally, neither the Veteran nor his representative have 
alleged a worsening of his left knee disorder since the last 
VA examination.  The Board finds the examination report in 
this case to be thorough and complete, in that it provides 
the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  The 
examination report also indicates that the examiner reviewed 
the claims folder, and interviewed the Veteran, taking into 
account the affect of his service-connected disability on his 
daily life.  As such, the Board finds that the examination 
report is adequate upon which to base a decision in this 
case.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims have been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claims.  Accordingly, the 
Board will proceed to a decision on the merits.
II.  Applicable laws and regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for certain diseases, such 
as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of 
separation from service.  38 C.F.R. §§3.307(a)(3), 3.309(a) 
(2009).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been the VA's practice and thus suggests that the recent 
change amounts to a substantive change in the regulation.  
For this reason and as the Veteran's claim was pending before 
the regulatory change was made, the Board will consider his 
claim under the prior version of 38 C.F.R. § 3.310 as it is 
more favorable to the Veteran.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of arthritis 
involving two or more major joints or two or more minor joint 
groups, will warrant a rating of 10 percent; in the absence 
of limitation of motion, x-ray evidence of arthritis 
involving two or more major joint groups with occasional 
incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added, 
under DC 5003. 

VA General Counsel has determined that a claimant who has 
service-connected instability of the knee and limitation of 
motion may be rated separately under DCs 5010 and 5003, which 
provide the criteria for arthritis due to trauma and 
degenerative arthritis, respectively.  See VAOPGCPREC 9-98 
(August 14, 1998).  Separate ratings may also be assigned for 
limitation of flexion and limitation of extension of the same 
knee.  Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

Limitation of motion of the knee is evaluated under 38 C.F.R. 
§ 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent 
rating is warranted for flexion limited to 45 degrees, a 20 
percent rating is warranted for flexion limited to 30 
degrees, and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  Under DC 5261, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.

Under DC 5257, recurrent subluxation or lateral instability 
of the knee warrants a 10 percent disability rating when 
slight, a 20 percent disability rating when moderate, and a 
30 percent disability rating when severe.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2009).  
According to Merriam-Webster's Collegiate Dictionary, 
"slight" is defined as "small of its kind or in amount."  
Merriam-Webster's Collegiate Dictionary 787 (11th ed. 2007).  
"Moderate" is defined as "having average or less than 
average quality."  Id. at 798.  "Severe" is defined as "of 
a great degree: serious."  Id. at 1140. 

III.  Factual Background

The Veteran was initially service-connect for post operative 
residuals of left knee ACL reconstruction in an April 1997 
rating decision, which granted an initial evaluation of 10 
percent, effective March 7, 1996.  In May 2000, he submitted 
a claim for an increased evaluation for his left knee 
disorder, and a claim for service connection for a right knee 
disorder, claimed as secondary to his service-connected left 
knee disability.  There is no evidence to suggest, and the 
Veteran has never asserted, that he was diagnosed with right 
knee arthritis during service or within the one-year 
presumptive period following separation from service.

A review of the claims folder reveals that in June 1999, the 
Veteran was seen in the VAMC orthopedics clinic, where he 
complained of left knee pain, especially secondary to a 
prominent staple on the tibial crest that had been placed 
during surgery.  In July 1999, he underwent a left knee 
arthroscopy to remove the staple/hardware with debridement 
and repeat notchplasty.  The surgeon noted that his left knee 
was doing well in terms of stability, but that due to 
continuing complaints of deep-seated pain, an arthroscopy and 
removal of the staple was necessary.  The surgeon further 
noted that these procedures were performed in an attempt to 
search for the Veteran's source of pain.  The operation 
report indicated that the medial compartment contained a 
normal meniscus with normal posterior and anterior horns and 
normal cartilage.  The inspection of the lateral meniscus in 
the lateral compartment revealed similar findings with no 
evidence of any meniscal or cartilage injury.  During a 
follow-up appointment in August 1999, the Veteran reported 
that he was still unable to work due to his left knee injury.  

During a follow-up appointment in September 1999, however, 
the Veteran reported that he was now able to work for half a 
day.  An examination revealed that the left knee surgical 
wound was intact and the Veteran was able to ambulate on 
crutches.  The left knee was stable with no evidence of 
swelling or erythemia, although there was some point 
tenderness at the lateral aspect.

In February 2000, VAMC treatment notes show that the Veteran 
was seen with complaints of pain after reporting that he had 
fallen the week before and reinjured his left knee.  An x-ray 
study, however, showed no change from a previous examination.  
During a physical examination in March 2000, it was noted 
that although the Veteran was utilizing crutches, he had full 
range of motion of the left knee without edema, swelling or 
deformity.  The examiner noted, however, that he was very 
upset and belligerent.  The impression was "over-reaction to 
left knee injury, angry, frustrated and paranoid."  See VAMC 
treatment notes, March 2000.  
In September 2000, the Veteran was afforded a VA joints 
examination, at which time he reported having undergone a 
series of procedures to the left knee following a January 
1993 injury in service, including left knee arthroscopic 
surgery in March 1994, ACL repair in July 1994, removal of 
infected sutures in September 1994, and removal of hardware 
and arthroscopy in July 1999.  He said that, as a result of 
the original injury, he had not worked since 1993.  He said 
that despite the most recent arthroscopic procedure in July 
1999, he still had shooting pain, which he claimed resulted 
in "give away weakness."  He also reported that the left 
knee was always stiff, occasionally hot, and often became 
more painful after walking.  He further reported periods of 
flare-ups, which he said lasted for about a week; he claimed 
that he became 100% disabled during these periods.  Upon 
examination, the VA examiner noted that the Veteran was 
difficult to examine because all movement appeared to be 
associated with pain, which he was unwilling to endure.  It 
was noted that he even complained of back pain upon lifting 
his upper extremities.  The examiner noted that inspection of 
the legs was remarkable for well-muscled lower extremities 
when inspected after removal of his left knee brace.  The 
left knee scar was freely mobile and non-tender.  He further 
noted that the Veteran managed to resist passive plantar 
flexion of the left ankle, and successfully held it in a 
neutral position throughout the examination, although he 
complained of calf pain with ankle dorsiflexion.  The 
examiner reported that left knee range of motion readings 
were also unreliable because the Veteran resisted efforts to 
flex or extend the knee, although he was noted in the erect 
position to achieve approximately -5 degrees of extension; in 
the supine position, he held his knee firmly fixed at 
approximately -20 degrees of extension; he was able to bring 
his knee to 90 degrees of flexion in the prone position on 
the left.  Right knee range of motion was unremarkable with 
extension at 180 degrees and flexion at 135 degrees.  There 
was also tenderness to palpation diffusely on the left, 
particularly at the bilateral medial joint lines.  There was 
no indication of instability.  The examiner also noted that 
the Veteran's gait was completely abnormal, as he refused to 
walk without an extremely antalgic gait.  The examiner 
concluded that the Veteran had a stable left knee and that it 
had not been possible to assess his true range of motion or 
sensory awareness because he had not been cooperative.  He 
also diagnosed the Veteran with chronic pain and chronic 
narcotic usage.  He concluded that there had been no change 
in his left knee examination from that noted during a VAMC 
examination in 1998.  

Following a November 2000 rating decision, which increased 
his left knee disability evaluation to 20 percent, and denied 
his claim for service connection for the right knee, the 
Veteran submitted a timely notice of disagreement in February 
2001.

A review of his VAMC treatment reports shows that the Veteran 
was seen in February 2001 with complaints of chronic left 
knee pain that had recently increased over the past week 
after he was carrying a load of wood.  On examination, there 
was no swelling, redness, erythemia or effusion.  There was 
some medial tenderness to palpation over the lateral aspect 
of the left knee and decreased range of motion due to pain.  
However, an x-ray revealed no changes from a previous study.  
The diagnosis was chronic left knee pain.

In June 2001, the Veteran was seen at the VAMC with 
complaints of lower back pain since wrenching his back when 
his knee gave out several days earlier.  He complained of 
chronic back pain, but said that it was now severe.  He also 
complained of continuing right knee pain with occasional 
giving way.  Upon examination, it was noted that bilateral 
straight leg raises caused back pain.  However, the Veteran 
was able to attain full range of motion in the left knee 
despite complaints of pain.  A lumbar x-ray was noted as 
unchanged from a previous study.  The diagnosis was mild 
degenerative joint disease of the back, old compression 
fracture.  

In March and April 2002, the Veteran was seen in the pain 
management clinic at the VAMC for trigger point and bilateral 
sacroiliac joint injections in his lower back.  The diagnosis 
was myofascial lower back pain.

In November 2003, the Veteran was seen in the VAMC 
orthopedics outpatient clinic in Huntington for an evaluation 
of his knees and elbows.  The orthopedic surgeon, K.B., noted 
that the Veteran had previously been seen in the pain 
management clinic with complaints of long term pain because 
the orthopedic clinic in Lexington had found no disorders for 
which he could be treated surgically.  The Veteran complained 
of right knee pain due to favoring it over the left knee.  
Upon examination, his left knee was found to have well-healed 
surgical scars, no effusion or erythemia.  Range of motion of 
the left knee was from 5-110 degrees.  It was noted that the 
Veteran refused further flexion, as he complained of back 
pain.  Also, there was no instability to varus/valgus at 0 or 
30, and Lachmann and McMurray tests were negative.  It was 
also noted that log rolling of the lower extremities resulted 
in complaints of severe knee pain, in spite of the fact that 
the legs were being supported by a table and there was no 
knee movement at all.  An x-ray of the knees revealed 
interference screws on the left knee, and joint spaces well 
maintained bilaterally; the results showed a normal knee 
examination bilaterally.  The orthopedic surgeon diagnosed 
the Veteran with status post ACL reconstruction, and 
explained to him that the objective and clinical results of 
the surgery were excellent.  She concluded that there was no 
instability, effusion or other evidence that would warrant 
surgical treatment/management at that time and advised the 
Veteran to continue management through the pain clinic or his 
primary care physician, as continued orthopedic treatment was 
not indicated at this time.  

In March 2005, the Veteran was seen at the podiatry clinic in 
Huntington for pain and deformity of the right foot.  He 
noted that he was unable to relax the foot and tended to walk 
with his right foot "tipped up."  The examiner found that 
he had hallux abducto valgus deformity bilaterally, more 
pronounced on the right.  The diagnosis was partial 
paralysis, either from the peroneal neural network or from 
the lumbar neural network root lesion, with 
spasticity/neutropathy of the right lower extremity.  The 
podiatrist referred the Veteran to an orthotist for dynamic 
ankle-foot orthotics ("AFO") for the right foot to hold the 
foot in pronation.  It was also noted that the Veteran would 
need special shoes to accommodate the device and deformity.

In August 2005, the Veteran was seen in the neurology 
outpatient clinic at the VAMC, where he reported that he 
continued to have low back pain, recently radiating to the 
right leg more so than to the left.  He also reported feeling 
a tendency toward right foot drop/inversion present for some 
years, however, worse in recent months.  The examiner noted 
that he had a recent placement of a right APO brace and this 
relieved discomfort and assisted in his gait.  The examiner 
concluded that his foot pain may be partly 
arthralgia/mechanical.  He also noted that peripheral 
neuropathy was a possible factor and he planned to schedule 
the Veteran for a right leg EMG/NCV (electromyography/nerve 
conduction velocity) test to assess the problem.  He further 
noted that because possible dystonia (a neurological movement 
disorder) affected the Veteran's right ankle at that time, he 
wanted him to undergo some blood studies to look for 
conditions that may be associated with the condition.  

In June 2006, the Veteran was afforded another VA joints 
examination.  After discussing his history of left knee 
injury and subsequent surgical procedures, he said that his 
right knee began to bother him in 1996 and was a result of an 
antalgic gate resulting from his left knee disorder.  He 
described the pain as beginning in his lumbar spine, 
traveling to the right knee and down to the right foot, and 
noted that he was taking Percocet four times per day.  He 
alleged that about 6-8 months after he first began to 
experience right knee pain, the joint began to give way.  He 
also reported sustaining a low back injury in a motor vehicle 
accident in 1982, in which he fractured his L4 vertebrae with 
anterior compression, and said that he had experienced low 
back pain ever since.  It was also noted that the Veteran had 
developed right foot drop/inversion in 1998 with right foot 
deformity and plantar flexion contraction and inversion and 
was taking Neurontin (gabapentin) for right leg neuropathy.  
Upon examination, the examiner noted that the Veteran had an 
antalgic gain, abnormal weight bearing, and abnormal wear on 
the outside edges of both shoes.  Right knee flexion was 0 to 
100 degrees, and right knee extension was to 0 degrees 
(normal flexion and extension is from 0 to 140 degrees).  
Left knee flexion was 5 to 110 degrees, and left knee 
extension was to 5 degrees.  The examiner noted that there 
was no additional loss of motion for either knee on repeated 
use.  She observed that the manifestations of the Veteran's 
left knee disability included weakness, but it was negative 
for bumps that would have been consistent with Osgood-
Schlatters Disease, crepitation, mass behind the knee, clicks 
or snaps, grinding, instability, patellar abnormality or 
meniscus abnormality.  With regard to the Veteran's claim of 
right knee arthritis, the examiner noted that his right leg 
trembled and was significantly weaker than his left leg, 
however, an x-ray revealed negative findings and showed no 
changes since a previous study in October 2003.  As such, she 
concluded that there was no evidence of right knee arthritis.  
She further noted that a June 2004 EMG study of the right 
leg, when correlated with clinical findings, was suggestive 
of mild L4-5 radiculopathy, and sensory neuropathy involving 
the sural nerves.  She opined that the Veteran had partial 
paralysis of the peroneal nerve from the lumbar spine with 
secondary spasticity and neuropathy of the right lower 
extremity, resulting in foot drop/inversion since 1998.  She 
added that the Veteran's antalgic gate was the result of this 
right foot disorder.  Regarding the left knee, she diagnosed 
the Veteran with residuals of ACL and noted that the left 
knee moderately affected his ability to do chores, engage in 
shopping, exercise and recreation, mildly affected his 
ability to travel and prevented his ability to engage in 
sports; it had no other effect on his activities of daily 
life.  She noted that the Veteran's activities were limited 
by his back pain, as well as right and left leg problems.  
She also noted that the Veteran did not work, and as such, 
his condition had no effect on his employment.  The examiner 
indicated that the pertinent information used in arriving at 
her decision included VA neurology notes from August 2005, 
orthopedic notes from November 2003 and podiatry notes from 
March 2005.

The claims folder shows that in August 2006, the Veteran was 
seen at the Huntington VAMC for left knee pain.  He reported 
that he had been seen in a hospital emergency room three 
times between July 15-18 for superficial would infection of 
the left lateral knee, which had been treated with an 
antibiotic.  During the examination at the VAMC, it was noted 
that the Veteran ambulated without any assistive devices, had 
a normal gait and no edema.  The left lateral knee wound was 
noted as being a superficial heeling wound.  The treatment 
note indicated that a previous November 2003 orthopedic note 
indicated that there was no left knee instability, effusion 
or other evidence that would warrant surgical intervention.  

The claims folder also contains records from two of the 
Veteran's private examiners.  An August 2006 letter from Dr. 
Adam Smith noted that he had evaluated the Veteran for 
complaints of current right knee pain and chronic left knee 
pain.  Dr. Smith noted, however, that his primary concern was 
the positioning of the Veteran's feet, as well as the 
seemingly non-stop progression of spasticity proximally.  
After speaking with the Veteran, Dr. Smith recommended that 
he follow up with a VA or private neurologist, as he opined 
that the Veteran's problems were not orthopedic in nature.

A December 2006 letter from Dr. Thad Jackson to another 
physician noted that he had recently examined the Veteran for 
complaints of pain and neuropathy in both lower extremities.  
The Veteran had reported that his back and leg pain increased 
with any increase in activities, as well as in cold weather.  
On examination, Dr. Jackson found that the Veteran had good 
proximal strength in his lower extremities with negative 
straight leg raises bilaterally.  He also noted that a review 
of x-ray films showed an old lumbar compression fracture, but 
no new, obvious fractures. Cervical spine film showed mild 
degenerative changes, and a cervical MRI showed no 
significant neurological damage. 


IV.  Analysis

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for post operative residuals, anterior cruciate 
ligament ("ACL") reconstruction, left knee.

Based on a review of the claims folder, the Board concludes 
that the medical evidence of record is against finding that a 
disability rating in excess of the 20 percent currently 
assigned under DC 5257 is warranted for the Veteran's post 
operative residuals of left knee ACL.

As noted above, under DC 5257, which contemplates recurrent 
subluxation or lateral instability, the most recent VA 
examination in June 2006 evidenced no findings that the 
Veteran had recurrent subluxation or lateral instability that 
was severe in nature.  In fact, the Board notes that the VA 
examiner noted that, despite the Veteran's contention 
concerning repeated episodes of giving way of the left knee, 
she found that he also demonstrated no episodes of 
dislocation or subluxation.  These findings are consistent 
with those noted during the course of outpatient treatment, 
as well as during his previous VA examination in September 
2000.  For example, during the course of examination in July 
1999, September 1999, and November 2003, it was specifically 
noted that the left knee was found to be stable.  In the 
report of the September 2000 VA examination, the VA examiner 
acknowledged the Veteran's complaints of giving way in his 
knee, but found no evidence of instability.  As such, the 
Board finds that the criteria for an increased disability 
rating under DC 5257 are not met.

Additionally, because the medical evidence does not establish 
left leg flexion or extension limited to a compensable 
degree, the Veteran's residuals of left knee ACL do not 
warrant separate evaluations under DCs 5260 or 5261.  As 
noted, VA examination in June 2006 revealed range of motion 
from 5 to 110 degrees, which is identical to findings noted 
in November 2003.  Several other outpatient examinations 
showed full range of motion in the left knee.  The Board has 
also considered the results of the September 2000 VA 
examination; however, given the concerns of the VA examiner 
that the Veteran was uncooperative during that examination, 
and that the range of motion findings were unreliable, the 
Board has places much less probative value on those results.  
Furthermore, even if they were considered, the examiner found 
flexion to 90 degrees, which still fails to meet the criteria 
for a compensable rating.  Similarly, extension was found to 
be to negative 5 degrees, which also fails to meet the 
criteria for a compensable rating.

The Board also notes that because x-rays taken during the 
most recent VA examination showed no evidence of degenerative 
arthritis, DC 5003 is not applicable to the Veteran's left 
knee disability.  

The Board has also considered whether other diagnostic codes 
are applicable to the Veteran's left knee conditions.  The 
remaining DCs relating to knee disabilities include DC 5256 
(ankylosis of the knee), DC 5262 (impairment of the tibia and 
fibula), and DC 5263 (for genu recurvatum).  However, as 
there is no evidence of record to indicate that he has 
ankylosis of the knee, impairment of the tibia and fibula, or 
acquired, traumatic genu recurvatum on either knee, these DCs 
are also not applicable.

Moreover, because the Veteran underwent surgery involving 
reconstruction of his ACL, the Board has also considered the 
Veteran's subjective reports of locking in his knee, and the 
possible application of DC 5258 (dislocated semilunar 
cartilage) and DC 5259 (removal of semilunar cartilage, 
symptomatic), which both address issues of cartilage damage.  
However, the objective evidence during the relevant appeal 
period does not disclose a dislocated semilunar cartilage 
with frequent episodes of effusion or locking so as to 
warrant a disability rating under DC 5258.  Nor does the 
evidence show symptomatology related to the removal of 
semilunar cartilage that is not already contemplated by the 
20 percent currently assigned.  Therefore, the Board finds 
that DCs 5258 and 5259 are not applicable.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the Veteran's claim 
that he has experienced weakness, stiffness, swelling, giving 
way, easy falls and lack of endurance due to his left knee 
disorder, as well as the VA examiner's objective findings of 
pain and weakness.  However, the Board finds the most 
probative evidence in this regard to be the findings of the 
June 2006 VA examiner, who observed that the manifestations 
of the Veteran's left knee disability included weakness, but 
that there was no evidence of crepitation, mass behind the 
knee, clicks or snaps, grinding, instability, patellar 
abnormality or meniscus abnormality.  She added that the 
Veteran's antalgic gate was the result of a right foot 
disorder secondary to his back disability.  Regarding the 
left knee, she diagnosed the Veteran with residuals of ACL 
and noted that the left knee moderately affected his ability 
to do chores, engage in shopping, exercise and recreation, 
mildly affected his ability to travel and prevented his 
ability to engage in sports; it had no other effect on his 
activities of daily life.  She noted that the Veteran's 
activities were limited by his back pain, as well as right 
and left leg problems related to that back pain.  It is clear 
from her findings, which are entirely consistent with similar 
findings noted in the Veteran's treatment records, that the 
bulk of the Veteran's limitations are due to disabilities 
other than his left knee disorder.  Furthermore, as to the 
degree of functional loss directly attributable to the left 
knee, the June 2006 VA examiner considered the additional 
limitation of motion resulting from pain and repetitive use, 
and that limitation still fails to meet the criteria for a 
compensable rating under DC 5160 or 5261.  Thus, although the 
left disorder has been shown to be manifested by symptoms 
such as pain and weakness, and to have a mild to moderate 
impact on some activities, the Board finds that the overall 
degree of functional loss demonstrated is already 
contemplated by the 20 percent rating currently assigned.

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  Although the 
Veteran has undergone several surgical procedures on his left 
knee, there is no indication that he requires frequent or 
lengthy periods of hospitalization for his disabilities, as 
the last known surgical procedure took place in July 1999.  
Moreover, the evidence does not establish that that his 
disability markedly interferes with his employment or 
employability beyond that contemplated by the Schedule for 
Rating Disabilities.  Although the most recent VA examiner 
noted that the Veteran had been unemployed for several years, 
that examiner, as well as the examiner who performed the 
September 2000 examination, noted that an additional problem 
for the Veteran appeared to be his non-service-connected low 
back disorder, sustained in a motor vehicle accident in the 
1980's, which has resulted in radiculopathy, sensory 
neuropathy involving the sural nerves, and right foot 
drop/inversion, the later of which developed in 1998.  In 
addition to the VA treatment records, the Board also notes 
that the medical evidence submitted by the Veteran's own 
private physician weighs against his claim.  As noted above, 
Dr. Smith concluded that it was the positioning of the 
Veteran's feet, as well as the increasing progression of 
spasticity (a muscular disorder of the central nervous system 
in which certain muscles receive a signal to tighten and 
contract) that appeared to be his main problem.  He therefore 
opined that the Veteran's painful disorders were not 
orthopedic in nature.  The evidence shows that the Veteran 
has been provided physical therapy for his back, uses a TENS 
unit, and takes substantial amounts of narcotic medication.  
However, based on the evidence of record, which demonstrates 
negative x-ray findings for both knees, as well as the most 
recent VA examination findings, which concluded that the 
Veteran's activities were limited by his non-service-
connected back pain, as well as his lower leg problems, the 
Board concludes that the greater weight of credible and 
probative evidence is against finding that the left knee 
disorder results in exceptional limitation beyond that 
contemplated by the schedule of ratings.  Although the Board 
has considered the Veteran's lay assertions expressing 
disagreement with the examination findings, the Board places 
more probative weight on the conclusions of the health care 
specialists, which were based on thorough clinical 
evaluation.  As such, referral for extraschedular 
consideration is not warranted.  

In summary, the Board concludes that the preponderance of the 
evidence of record is against Veteran's claim for an 
increased rating for post operative residuals of left knee 
ACL reconstruction.  As there is not an approximate balance 
of evidence, the "benefit-of-the-doubt rule" enunciated in 
38 U.S.C.A. § 5107(b) is therefore not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).



2.  Entitlement to service connection for right knee 
arthritis, claimed as secondary to service-connected left 
knee disability.

Based on a review of the complete evidence of record, the 
Board finds that the competent evidence of record is against 
the Veteran's claim for service connection for arthritis of 
the right knee, claimed as secondary to his service-connected 
left knee disorder. As noted above, the threshold requirement 
for service connection to be granted is competent medical 
evidence of the current existence of the claimed disorder.  
See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

In this case, the x-ray evidence of record, taken both during 
routine outpatient treatment and during the most recent VA 
examination, showed negative findings for the Veteran's 
knees.  Indeed, x-rays taken during his November 2003 
evaluation at the orthopedic clinic at the Huntington VAMC 
revealed normal findings for the right knee.  At that time, 
the examiner also noted that a previous examiner at the 
orthopedic clinic at the VAMC in Lexington also had found 
that he had no disorders for which he could be treated 
surgically.  Similarly, during the June 2006 VA examination, 
the x-rays revealed negative findings for the right knee and 
no changes since the x-rays performed in 2003.  

Rather, here, the competent medical evidence of record 
demonstrates that the Veteran's right leg pain and multiple 
problems are the result of his low back disorders, rather 
than due to a distinct knee disability such as arthritis.  
During the June 2006 VA examination, the examiner concluded 
that the medical evidence, including a June 2004 EMG study, 
strongly suggested the presence of L4-5 radiculopathy and 
sensory neuropathy involving the sural nerves, and that the 
Veteran had partial paralysis of the peroneal nerve from the 
lumbar spine with secondary spasticity and neuropathy of the 
lower right extremity, resulting in foot drop/inversion.  She 
further concluded that his very abnormal, antalgic gait was 
not the result of any right knee disorder, but rather the 
result of his right foot disorder.  This opinion appears to 
have been echoed by the Veteran's physician, Dr. Smith, who 
noted that it was the positioning of the Veteran's feet, in 
addition to the progression of spasticity, that was causing 
his lower extremity problems.  Moreover, VAMC treatment notes 
from March 2005 reveal that the Veteran's podiatrist 
diagnosed him with partial paralysis, either from the 
peroneal neural or lumbar neural network root lesion with 
spasticity/neuropathy of the right lower extremity.  In 
either case, each of the examiners appears to have agreed 
that his lower right extremity disorders were the result of, 
or related to, his lower back disability and were not related 
to a distinct right knee disability such as arthritis.  

As previously noted, his low back problems are non-service-
connected and appear to have been the result of his 1982 
motor vehicle accident.  Furthermore, service connection for 
a back disability was denied by the RO in a June 2007 rating 
decision, and that decision was not appealed.  Thus, the 
Board lacks jurisdiction to consider the issue of service 
connection for that disability.

Finally, the Board has also considered the Veteran's personal 
statements regarding his belief that he has arthritis of the 
right knee and that it is the result of his service-connected 
left knee disability.  Certainly, the Veteran is competent to 
report symptoms to which he has first hand knowledge, such as 
pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, as a lay person, the Veteran has 
not been shown to be capable of making medical conclusions, 
and thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not necessarily have the 
medical expertise to make a determination as to the nature of 
the underlying disability.  See Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994).  This is particularly the case here, 
where the Veteran underwent a complete and thorough physical 
examination in which the examiner concluded, based on a 
review of the Veteran's complete medical treatment records, 
including his orthopedic outpatient records which 
demonstrated normal x-ray findings, that he did not have 
arthritis of the right knee.  Her conclusions are supported 
by the clinical findings noted throughout the Veteran's 
treatment records.  Thus, the Board finds the results of this 
evaluation by a competent medical specialists to be more 
probative as to the existence of a current service-related 
disability than the Veteran's lay contentions. 

As such, because the Board concludes that the competent 
medical evidence is against finding that the Veteran has 
arthritis of the right knee, service connection is not 
warranted.  The  "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application, as there is not 
an approximate balance of evidence.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for post operative residuals, ACL reconstruction, 
left knee is not warranted.

Entitlement to service connection for right knee arthritis, 
claimed as secondary to service-connected left knee 
disability is not warranted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


